                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                       Case No. 95-cr-00319-MMC-7
                                  8                     Plaintiff,                       ORDER DIRECTING GOVERNMENT
                                                                                         TO RESPOND TO AND SETTING
                                  9                v.                                    BRIEFING SCHEDULE ON
                                                                                         DEFENDANT'S FIRST AMENDED
                                  10     WALTER PIERRE RAUSINI,                          MOTION UNDER 28 U.S.C. § 2255 TO
                                                                                         VACATE, SET ASIDE, OR CORRECT
                                  11                    Defendant.                       SENTENCE
                                  12
Northern District of California
 United States District Court




                                  13           Defendant Walter Pierre Rausini (“Rausini”) has filed a “First Amended Motion
                                  14   Under 28 U.S.C. § 2255 To Vacate, Set Aside, or Correct Sentence by a Person in
                                  15   Federal Custody.”1, 2 Pursuant to Rule 5 of the Rules Governing Section 2255
                                  16   Proceedings for the United States District Courts:
                                  17           1. The government is hereby DIRECTED to file its opposition no later than May 5,
                                  18   2020.
                                  19           2. No later than July 6, 2020, defendant shall file any reply.
                                  20

                                  21           1
                                               Prior to the instant filing, Rausini filed, on May 24, 2001, a § 2255 motion, which
                                  22   motion was denied by order filed July 22, 2002, by the judge to whom the matter was
                                       then assigned. Thereafter, on August 10, 2005, Rausini filed another § 2255 motion, as
                                  23   to which, in light of a lengthy appeals process, no action was taken. The instant motion
                                       appears to be an effort to amend the August 2005 motion.
                                  24           2
                                                Although Rausini’s First Amended Motion was filed by the Clerk of Court on
                                  25   February 21, 2020, Rausini, who proceeds pro se, declares that he presented the motion
                                       to prison authorities for mailing on February 18, 2020. (See Certificate of Service, filed
                                  26   February 21, 2020.) Under the “mailbox rule,” a filing by a pro se prisoner is deemed
                                       filed on the date such prisoner presents it to prison officials for mailing. See Houston v.
                                  27   Lack, 487 U.S. 266, 274-76 (1988); see also Rules Governing Section 2255 Proceedings
                                       for the United States District Courts, Rule 3(d). Consequently, the Court will treat the
                                  28   motion as having been filed on February 18, 2020.
                                  1          3. As of July 6, 2020, the Court will take the matter under submission.

                                  2          IT IS SO ORDERED.

                                  3

                                  4    Dated: March 6, 2020
                                                                                             MAXINE M. CHESNEY
                                  5                                                          United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
